DETAILED ACTION 
The present application, filed on 1/28/2020, has been examined under the AIA  first inventor to file provisions. 

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 9/17/2021, and the interview from 11/23/2021.   


Status of Claims
Claims 1-20 are now pending and have been examined. 


Applicant and Examiner Amendments
Applicant’s representative Christine Orich has authorized the below amendments in the interview from 11/23/2021. Per Applicant’s filing from 9/17/2021, and Examiner’s amendments from 11/23/2021, the final status of the claims is as follows: 
1.	(Previously Presented) A method for personalizing content item type density in a digital content item feed, comprising:
in response to receiving a content request, identifying an entity that is associated with the content request;
presenting a content item feed on a user interface of a computing device;
the content item feed scrollable by a user of the computing device; 
identifying a plurality of sets of content items that includes a first set of content items of a first type and a second set of content items of a second type different than the first type;
determining a first position of a first slot in a content item feed that comprises a plurality of slots;
determining a second position of a previous content item, in the content item feed, that is of the first type;
determining a gap value that indicates a number of slots between the first position and the second position;
based on the gap value, determining a gap sensitivity value that is associated with the entity and that is different than the gap value and that is specific to the user who scrolls the content item feed;
based on the gap sensitivity value, selecting a content item from one of the plurality of sets of content items;
inserting the selected content item into the first slot; 
causing the selected content item to be presented in the content item feed at a position associated with the first slot on the user interface of the computing device;
wherein the method is performed by one or more computing devices.

2.	(Previously Presented)	The method of Claim 1, wherein the gap sensitivity value is also based on the first position relative to a beginning of the content item feed.

3.	(Original)	The method of Claim 1, further comprising:
determining, for a first content item from the first set of content items, a first predicted user selection rate based on the identity of the entity,
determining, for a second content item from the second set of content items, a second predicted user selection rate based on the identity of the entity;
wherein selecting the content item comprises selecting the first content item or the second content;
wherein selecting is further based on the first predicted user selection rate and the second predicted user selection rate.

4.	(Original)	The method of Claim 3, wherein:
determining the first predicted user selection rate comprises using a first machine-learned model to compute the first predicted user selection rate;
determining the second predicted user selection rate comprises using a second machine-learned model, that is different than the first machine-learned model, to compute the second predicted user selection rate;
a first set of features upon which the first machine-learned model was trained is different than a second set of features upon which the second machine-learned model was trained.

5.	(Original)	The method of Claim 1, wherein the content item is of the second type and
determining a third position of a second slot in the content item feed;
determining a second gap value between the third position and the second position;
based on the second gap value, determining a second gap sensitivity value that is associated with the entity and that is different than the first gap sensitivity value;
based on the second gap sensitivity value, selecting a second content item from one of the plurality of sets of content items;
inserting the second content item into the second slot;
wherein causing the content item feed to be presented on the computing device is performed after inserting the second content item into the second slot.

6.	(Original)	The method of Claim 1, further comprising:
for each user of a plurality of users:
storing a plurality of gap sensitivity values that are specific to said each user, wherein each gap sensitivity value in the plurality of gap sensitivity values is associated with a different gap distance;
wherein the entity is one of the users in the plurality of users;
wherein the gap sensitivity value is in the plurality of gap sensitivity values for the entity.

7.	(Original)	The method of Claim 6, further comprising: 
generating the plurality of gap sensitivity values based on positions of content items of the first type in different instances of the content item feed.

8.	(Original)	The method of Claim 1, further comprising:
training a machine-learned model based on training data that comprises a plurality of training samples;
for each user of a plurality of users:
identifying multiple feature values associated with said each user;
based on the multiple feature values and a set of coefficients of the machine-learned model, generating one or more gap sensitivity values for said each user;
storing the one or more gap sensitivity values in association with said each user.
9.	(Original)	The method of Claim 8, wherein: 
the machine-learned model is based on a plurality of features that includes a gap feature;
each training sample in the plurality of training samples (1) corresponds to a certain user and a certain content item that was presented to the certain user and (2) comprises a plurality of feature values and a label indicating whether the certain user associated with the training sample selected the certain content item;
one of the plurality of feature values corresponds to the gap feature and indicates a gap between the certain content item and a previous content item, in an instance of the content item feed, that is of the first type.

10.	(Original)	The method of Claim 9, wherein: 
the plurality of features includes a position feature;
one of the plurality of feature values corresponds to the position feature and indicates a position of the certain content item within the instance of the content item feed.

11.	(Currently Amended)	One or more non-transitory storage media storing instructions which, when executed by one or more processors, cause:
presenting a content item feed on a user interface of a computing device;
the content item feed scrollable by a user of the computing device; 
identifying a plurality of sets of content items that includes a first set of content items of a first type and a second set of content items of a second type different than the first type;
determining a first position of a first slot in a content item feed that comprises a plurality of slots;
determining a second position of a previous content item, in the content item feed, that is of the first type;
determining a gap value that indicates a number of slots between the first position and the second position;
based on the gap value, determining a gap sensitivity value that is associated with the entity and that is different than the gap value and that is specific to the user who scrolls the content item feed;
based on the gap sensitivity value, selecting a content item from one of the plurality of sets of content items;
inserting the selected content item into the first slot; 
causing the selected content item to be presented in the content item feed at a position associated with the first slot on the user interface of the computing device.

12.	(Currently Amended)	The one or more non-transitory storage media of Claim 11, wherein the gap sensitivity value is also based on the first position relative to a beginning of the content item feed.

13.	(Currently Amended)	The one or more non-transitory storage media of Claim 11, wherein the instructions, when executed by the one or more processors, further cause:
determining, for a first content item from the first set of content items, a first predicted user selection rate based on the identity of the entity,
determining, for a second content item from the second set of content items, a second predicted user selection rate based on the identity of the entity;
wherein selecting the content item comprises selecting the first content item or the second content;
wherein selecting is further based on the first predicted user selection rate and the second predicted user selection rate.

14.	(Currently Amended)	The one or more non-transitory storage media of Claim 13, wherein:
determining the first predicted user selection rate comprises using a first machine-learned model to compute the first predicted user selection rate;
determining the second predicted user selection rate comprises using a second machine-learned model, that is different than the first machine-learned model, to compute the second predicted user selection rate;
a first set of features upon which the first machine-learned model was trained is different than a second set of features upon which the second machine-learned model was trained.

15.	(Currently Amended)	The one or more non-transitory storage media of Claim 11, wherein the content item is of the second type and the gap sensitivity value is a first gap sensitivity value, wherein the instructions, when executed by the one or more processors, further cause:
determining a third position of a second slot in the content item feed;
determining a second gap value between the third position and the second position;
based on the second gap value, determining a second gap sensitivity value that is associated with the entity and that is different than the first gap sensitivity value;
based on the second gap sensitivity value, selecting a second content item from one of the plurality of sets of content items;
inserting the second content item into the second slot;
wherein causing the content item feed to be presented on the computing device is performed after inserting the second content item into the second slot.

16.	(Currently Amended)	The one or more non-transitory storage media of Claim 11, wherein the instructions, when executed by the one or more processors, further cause:
for each user of a plurality of users:
storing a plurality of gap sensitivity values that are specific to said each user, wherein each gap sensitivity value in the plurality of gap sensitivity values is associated with a different gap distance;
wherein the entity is one of the users in the plurality of users;
wherein the gap sensitivity value is in the plurality of gap sensitivity values for the entity.

17.	(Currently Amended)	The one or more non-transitory storage media of Claim 16, wherein the instructions, when executed by the one or more processors, further cause: 
generating the plurality of gap sensitivity values based on positions of content items of the first type in different instances of the content item feed.

18.	(Currently Amended)	The one or more non-transitory storage media of Claim 11, wherein the instructions, when executed by the one or more processors, further cause:
training a machine-learned model based on training data that comprises a plurality of training samples;
for each user of a plurality of users:
identifying multiple feature values associated with said each user;
based on the multiple feature values and a set of coefficients of the machine-learned model, generating one or more gap sensitivity values for said each user;
storing the one or more gap sensitivity values in association with said each user.

19.	(Currently Amended)	The one or more non-transitory storage media of Claim 18, wherein: 
the machine-learned model is based on a plurality of features that includes a gap feature;
each training sample in the plurality of training samples (1) corresponds to a certain user and a certain content item that was presented to the certain user and (2) comprises a plurality of feature values and a label indicating whether the certain user associated with the training sample selected the certain content item;
one of the plurality of feature values corresponds to the gap feature and indicates a gap between the certain content item and a previous content item, in an instance of the content item feed, that is of the first type.

20.	(Currently Amended)	The one or more non-transitory storage media of Claim 19, wherein: 
the plurality of features includes a position feature;
one of the plurality of feature values corresponds to the position feature and indicates a position of the certain content item within the instance of the content item feed.


Allowable Subject Matter
Claims 1-20 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a method and a computer program product for using a machine-learned model to personalize content item density. 

	First, an entity which is associated with content request is identified and a content item feed is resented to a user. 

	Second, a first plurality of sets of content items and a second plurality of sets of content items are identified and a position of a first slot, as well a position of the second slot are determined. 

	Third, a gap value that indicates a number of slots along with a gap sensitivity are determined and a set of content items is selected. 

	Finally, a selected content item is inserted into the first slot and the inserted content item is presented to the customer computing device. 
 
The invention provides a unique advantage in the area of personalizing content item density, for it uses a unique mechanism to prevent “blindness” of content items when presented to a user device. 

No art rejection has been made during the prosecution. Several references, however, have been considered for the prosecution; they are made herewith part of the record: Morley et al (US 2016/0188734), Tiwana et al (US 2020/0099746), Jiang et al (US 2017/0186030), Agarwal et al (US 2011/0099059). 

Morley discloses: Methods, apparatuses, and computer program products are described herein that are configured to programmatically synthesize multiple five different sources of data bearing on user preferences for providing a recommendation of an item in response to a recommendation request. One example embodiment may include a method for receiving a recommendation request, providing a search result, the search results generated by querying a set of (target user, affinity) pairs for items matching the search terms and sorting the matching items according to a combination of the affinities and a strength of text matching. 

Morley however, does not disclose: determining a gap value that indicates a number of slots between the first position and the second position. Furthermore, Morley does not disclose: based on the gap value, determining a gap sensitivity value that is associated with the entity and that is different than the gap value and that is specific to the user who scrolls the content item feed. 

Tiwana discloses: Techniques for automatically merging multiple content item queues are provided. In one technique, a first set of content items of a first type is identified. A second set of content items of a second type that is different than first type is identified. The first set of content items and the second set of content items are merged in a content item feed. Such merging involves, for a particular slot in the content item feed: determining a previous slot that contains a first content item from the first set; determining a number of slots between the previous slot and the particular slot; based on the number of slots, generating a score for a second content item from the second set; and based on the score, determining whether to insert, into the particular slot, the second content item or a third content item from the first set of content items.

Tiwana however, does not disclose: determining a gap value that indicates a number of slots between the first position and the second position. Furthermore, Tiwana does not disclose: based on the gap value, determining a gap sensitivity value that is associated with the entity and that is different than the gap value and that is specific to the user who scrolls the content item feed.

Jiang discloses: The present disclosure pertains to the field of computer technologies, and discloses an advertisement click-through rate correction method and an advertisement push server. The method includes: predicting click-through rates of training samples by using a logistic regression model, to obtain predicted values associated with the click-through rates of the training samples; querying observation values of the training samples according to stored log data; and calculating correction values of the predicted values of the training samples according to the observation values of the training samples, so that in two neighboring predicted values, a correction value of the former predicted value is less than or equal to a correction value of the latter predicted value. 

Jiang however, does not disclose: determining a gap value that indicates a number of slots between the first position and the second position. Furthermore, Jiang does not disclose: based on the gap value, determining a gap sensitivity value that is associated with the entity and that is different than the gap value and that is specific to the user who scrolls the content item feed.  

Agarwal discloses: Methods and systems are provided for click through rate prediction and advertisement selection in online advertising. Methods are provided in which output information from a feature-based machine learning model is utilized. The output information includes predicted click through rate information. The output information is used to form a matrix. The matrix is modeled using a latent variable model. Machine learning techniques can be used in determining values for unfilled cells of one or more model matrices. The latent variable model can be used in determining predicted click through rate information, and in advertisement selection in connection with serving opportunities. 

Agarwal however, does not disclose: determining a gap value that indicates a number of slots between the first position and the second position. Furthermore, Agarwal does not disclose: based on the gap value, determining a gap sensitivity value that is associated with the entity and that is different than the gap value and that is specific to the user who scrolls the content item feed.  

The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses only a few elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 1 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 1 form a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors process, i.e. a process aimed at personalizing content, i.e. advertisements (see application specification at [0016]). If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field, as disclosed by the applications specification at [0012]-[0013] (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claim 11 is directed to a computer program product, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because both independent claims are similar in scope, the considerations for independent Claim 1 apply for the independent Claim 11 as well. 
 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622